—Determination of respondent Police Department, dated April 6, 1992, which revoked peti*183tioner’s pistol license, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered February 18, 1993), is dismissed, without costs and disbursements.
Petitioner’s pistol permit was properly revoked upon substantial evidence that he did not cooperate in the ensuing investigation (see, Matter of Robinson v Ward, 181 AD2d 585). Concur — Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.